DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I (claims 1-5 and 11-13) in the reply filed on November 5, 2021 is acknowledged.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
 The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the limitation "a predetermined interval."
Claim Objections
Claims 5, 11, and 12 are objected to because of the following informalities:  
Claim 5 line 3, the copper for consistency (see “the copper” in claim 3)
	Claim 11 line 4, the air
Claim 12 line 4, "absorbed into" and line 6, "[[is]] are absorbed into."
Appropriate correction is required.
Claim Rejections - 35 USC § 112
 The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



 Claims 4, 11, and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites "may[[ ]]be" in line 2, and the word maybe means "perhaps."  Accordingly, it is unclear whether or whether not the limitation "wherein the neo-copper (neo CU) may be a metal obtained by laminating copper to a zinc-based metal" is required.  Therefore, the metes and bounds of claim 4 are indefinite.  For examination on the merits the interpretation is as follows:  "wherein the neo-copper (neo CU) is a metal."
Claim 11 recites the limitation "a plurality of conductive fabric filters" in line 5.  Claim 11 fails to state clearly whether none, some or all of these "plurality of conductive fabric filters" relate to "the conductive fabric filter" according to claim 1.  Therefore, claim 11 is indefinite.  For examination on the merits, "a plurality of conductive fabric filters" is considered to relate to "the conductive fabric filter" according to claim 1.
Claim 12 recites the limitation "the positive electric charge" in line 2 and "the negative electric charge" in line 4. There is insufficient antecedent basis for the limitations in the claim.  Amend, accordingly, as follows:  "[[the]] a positive electric charge" and "[[the]] a negative electric charge."
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 4, 11, 12, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoshikawa (US 5492677).
For claim 1, Yoshikawa discloses a conductive fabric filter comprising a non-woven fabric coated with copper by electroless plating, wherein the non-woven fabric has pores and is conductive (col. 4, ll. 50-67; col. 7, ll. 60-67).
For claim 3, Yoshikawa discloses further wherein the copper is one of pure copper, brass, bronze, or neo-copper (col. 7, ll. 60-67).
For claim 4, as interpreted, Yoshikawa discloses wherein the neo-copper (neo CU) is a metal.
For claim 11, Yoshikawa further discloses an electric dust collector comprising the conductive fabric filter according to claim 1; and a housing part (Fig. 1; col. 4, ll. 30-40) including an inlet (air inlet 5) through which air including a foreign material flows in (col. 4, ll. 27-30), an outlet (air outlet or discharge port 7) through which the air without the foreign material is discharged (Fig. 1; col. 4, ll. 10-35; col. 5, ll. 18-67; col. 6, ll. 15-41), and a seating portion (supports 14, 22) in which a plurality of conductive fabric 
For claim 12, Yoshikawa further discloses wherein in fine dust contained in the air, fine particles assuming a [[the]] positive (+) electric charge, while passing through the pores of the conductive fabric filter, is adsorbed into the conductive fabric filter to which a [[the]] negative (-) electric charge and fine particles assuming the negative (-) electric charge, while passing through the pores of the conductive fabric filter, [[is]] are adsorbed into the conductive fabric filter to which the positive (+) electric charge.
For claim 13, further discloses wherein the constant voltages are DC 1V to 12V (col. 4, ll. 48-49; col. 8, ll. 45-47; col. 10, ll. 4-7).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshikawa.
For claim 2, the teaching of Yoshikawa is set forth above.  Yoshikawa teaches the non-woven fabric but does not explicitly state that the non-woven fabric is polyester, polypropylene, polyethylene, polyester, a synthetic resin material of acryl, or a composite synthetic fiber thereof.  Nonetheless, Yoshikawa does teach non-woven fabric that is synthetic (col. 4, ll. 60-63; col. 5, l. 46; col. 6, ll. 30-31; claims 2, 7) which encompasses a synthetic resin material of acryl.  As such, one of ordinary skill in the art at the effective filing date would envisage the non-woven fabric of Yoshikawa as claimed.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshikawa taken with KR 2016 0086209 (see Prior Art receipt date12/28/2021).
For claim 5, the teaching of Yoshikawa is set forth above. Although Yoshikawa teaches the pores (see claim 1 above), Yoshikawa does not specifically discuss the pore size of the non-woven fabric.  KR 2016 0086209 is analogous art and does disclose pore size; see the last paragraph above “Example 3 (Antimicrobial activity test),” “Example 4 (comparison of transmittance),” and Fig. 14.  It would have been obvious for one of ordinary skill in the art at the effective filing date of the present invention to use the electroless plating process of KR 2016 0086209 for the non-woven fabric of Yoshikawa and arrive with pores of the same size before and after coating the non-woven fabric with the copper in order to provide almost the same shape as the surface of the initial fiber structure for a stable filter with conductivity and antibacterial property on the surface (see paragraph above “Brief Description of the Drawings”).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. For example, WO 9404014 teaches a copper-coated PET nonwoven fabric; US 5082734 teaches textiles with a multilayered metal coating, e.g. a first electrolessly deposited layer of copper or nickel and one or more subsequent layers can comprise copper, nickel, zinc, cobalt, gold, silver, zinc, platinum, palladium, iridium, etc.; US 6527834 discloses nonwoven fabric having a conductive coating with copper, zinc, aluminum and/or silver powders have proven to be suitable metal selected in view of the field in which the filter is used; US 7964012 teaches filter media are provided having improved conductivity to enhance filtration efficiency; and US 10168059 discloses a filtering medium having a nonwoven fabric. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONJI TURNER whose telephone number is (571) 272-1203. The examiner can normally be reached Monday - Friday, 10:00 am - 2:00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/CHRISTOPHER P JONES/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        



/SONJI TURNER/Examiner, Art Unit 1776                                                                                                                                                                                                        January 14, 2022